Title: From Thomas Jefferson to Benjamin Smith Barton, 20 June 1804
From: Jefferson, Thomas
To: Barton, Benjamin Smith


          
            Washington June 20. 04.
          
          Th: Jefferson presents his friendly salutations to Dr. Barton & has this day put on board Capt Ellwood’s schooner bound for Philadelphia a small paper packet addressed to him, containing a copy of mr Volney’s Tableau des E.U. for Dr. Barton, & 2. others for Mr. John Mifflin and the late mr Bordley. Th:J. asks the favor of Dr. Barton to have these last delivered. they were recieved, with many other copies, from mr Volney, with a request to have them delivered according to their address.
        